COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  EDUARDO FELIPE PACHECO,                         §             No. 08-18-00098-CR

                                 Appellant,       §                 Appeal from

  v.                                              §          County Court at Law No. 2

  THE STATE OF TEXAS,                             §           of El Paso County, Texas
                                 Appellee.
                                                  §             (TC# 20170C05989)


                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below adjudicating guilt. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF APRIL, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.